PER CURIAM.
We DENY the petition for writ of cer-tiorari on the merits to the extent that petitioner argues that the trial court departed from the essential requirements of law in dissolving a notice of lis pendens. We DISMISS the petition to the extent that petitioner argues that the trial court erred in denying its request to amend its complaint as to certain counts. See Bared & Co. v. McGuire, 670 So.2d 153, 157 (Fla. 4th DCA 1996) (holding that a petition for writ of certiorari should be dismissed if there has been an insufficient showing of irreparable harm and should be denied when it is determined that an order did not depart from the essential requirements of law); see also Venus Labs., Inc. v. Katz, *535573 So.2d 993, 994 (Fla. 3d DCA 1991); Sciabbarrasi v. Uddo, 466 So.2d 19, 20 (Fla. 5th DCA 1985); Hawaiian Inn of Daytona Beach Inc. v. Snead Constr. Corp., 393 So.2d 1201, 1201-02 (Fla. 5th DCA 1981).
WOLF, C.J., BARFIELD and LEWIS, JJ., concur.